         Case 1:20-mj-00217-GMH Document 1 Filed 10/26/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :      MAGISTRATE NO.
                                             :
               v.                            :
                                             :
TAMMY BROWN,                                 :      VIOLATIONS:
                                             :      40 U.S.C. § 6135
                      Defendant.             :      (Parades, Assemblages, and Display of
                                             :      Flags in the Supreme Court Building and
                                             :      Grounds)
                                             :      40 U.S.C. § 6133
                                             :      (Step or Climb on, Remove or Injure any
                                             :      Statue, Seat, Wall, or Fountain in the
                                             :      Supreme Court Building or Grounds)

                                    INFORMATION

       The United States Attorney charges that:

                                         COUNT ONE

       On or about October 25, 2020, within the District of Columbia, defendant, TAMMY

BROWN, did unlawfully parade, stand, or move in processions or assemblages on the Supreme

Court Grounds, or display on the Grounds a flag, banner, or device designed or adapted to bring

into public notice a party, organization, or movement.

       (Parades, Assemblages, and Display of Flags in the Supreme Court Building and
       Grounds, in violation of Title 40, United States Code, Section 6135)
          Case 1:20-mj-00217-GMH Document 1 Filed 10/26/20 Page 2 of 2




                                         COUNT TWO

       On or about October 25, 2020, within the District of Columbia, defendant, TAMMY

BROWN, did unlawfully step or climb on, a statue, wall, or other erection or architectural feature,

on the Supreme Court grounds.

       (Step or Climb on, Remove or Injure any Statue, Seat, Wall, or Fountain in the
       Supreme Court Building or Grounds, in violation of Title 40, United States Code,
       Section 6133)



                                                     Respectfully Submitted,

                                                     MICHAEL R. SHERWIN
                                                     Acting United States Attorney
                                                     New York Bar No. 4444188

                                             By:     __________________________
                                                     KELLY L. SMITH
                                                     New York Bar No. 5321971
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     (202) 252-7043
                                                      Kelly.Smith@usdoj.gov




                                                2
